Case 0:19-cv-60487-RKA Document 157 Entered on FLSD Docket 06/04/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-60487-CIV-ALTMAN/Hunt

  SOLU-MED, INC.,

         Plaintiff,
  v.

  YOUNGBLOOD SKIN CARE PRODUCTS, LLC,

        Defendant.
  _________________________________/

                                        OMNIBUS ORDER

         THIS MATTER comes before the Court on the following five motions filed either by the

  Plaintiff, Solu-Med, Inc. (“Solu-Med”), or by the Defendant, Youngblood Skin Care Products,

  LLC (“Youngblood”): (1) Youngblood’s Motion for Leave to File Second Amended Answer and

  Affirmative Defenses [ECF No. 145] (the “Motion for Leave to Amend”); (2) Youngblood’s

  Motion for Summary Judgment [ECF No. 108]; (3) Youngblood’s Motion in Limine [ECF No.

  110]; (4) Solu-Med’s Motion for Summary Judgment [ECF No. 105]; and (5) Solu-Med’s Motion

  in Limine [ECF No. 106]. For the reasons set out below, the Court GRANTS Youngblood’s

  Motion for Leave to Amend and DENIES without prejudice the remaining motions.

         1. Youngblood’s Motion for Leave to Amend [ECF No. 145] is GRANTED. Youngblood

             must file its Second Amended Answer and Affirmative Defenses [ECF No. 145-1] by

             June 8, 2020. Solu-Med shall have until August 3, 2020 to conduct reasonable

             discovery solely on Youngblood’s amended affirmative defenses.

         “[W]hen a motion for leave to amend a pleading is filed after the deadline set in a court’s

  scheduling order, the court employs a two-step analysis.” Acya v. Seven C’s Building Maint., Inc.,

  2020 WL 2513105, at *3 (S.D. Fla. May 15, 2020) (citing Sosa v. Airprint Sys., Inc., 133 F.3d
Case 0:19-cv-60487-RKA Document 157 Entered on FLSD Docket 06/04/2020 Page 2 of 6



  1417, 1419 (11th Cir. 1998)); see also Lucas v. USAA Cas. Ins. Co., 716 F. App’x 866, 870 (11th

  Cir. 2017) (detailing the two steps). First, under Federal Rule of Civil Procedure 16(b), the movant

  must show “good cause” to depart from the court’s scheduling order. Id. Second, under Federal

  Rule of Civil Procedure 15(a), the movant must establish that “justice [] requires” the extension;

  if it does, the court “should freely give leave . . . .” Id. 870–71. Under each of these tests, the

  decision on whether to grant leave to amend is left to the sound discretion of the district court. See

  Harris v. Reverse Mortg. Sols. Inc., 800 F. App’x 708, 711 (11th Cir. 2020).

         Youngblood has demonstrated “good cause” under Rule 16(b). A party shows “good

  cause” when a deadline “cannot ‘be met despite the diligence of the party seeking the extension.’”

  Sosa, 133 F.3d at 1418 (quoting FED. R. CIV. P. 16 Advisory Committee’s Note). Because the

  Court did not rule on Youngblood’s Motion to Dismiss until after the amended pleading deadline

  had passed. Compare Scheduling Order [ECF No. 28] (setting amended pleadings deadline for

  June 21, 2019) with Order Denying Motion to Dismiss [ECF No. 66] (entered September 23, 2019)

  and Answer and Affirmative Defenses [ECF No. 69] (filed October 3, 2019). And, since

  Youngblood naturally waited—as it was entitled to do, see FED. R. CIV. P. 12(a)(4)—until the

  Court ruled on its Motion to Dismiss before filing its original Answer and Affirmative Defenses,

  Youngblood never had the chance to amend its original set of Affirmative Defenses.1



  1
    Solu-Med urges the Court to deny Youngblood’s Motion for Leave to Amend because
  Youngblood should have included the amendments it now proposes in its initial Answer and
  Affirmative Defenses. See Response to Motion for Leave to Amend [ECF No. 148] at 3. But this
  contention is, for two reasons, unconvincing.
          First, the record reflects that Youngblood’s Motion for Leave to Amend was prompted (at
  least in part) by Solu-Med’s Motion for Leave to File a Motion to Strike Affirmative Defenses—
  which, of course, was filed only after Youngblood’s initial affirmative defenses and, thus, was
  unavailable to Youngblood when it formulated its original affirmative defenses. See Motion for
  Leave to File Motion to Strike Affirmative Defenses [ECF No. 78] (“Motion to Strike Affirmative
  Defenses”); Motion for Leave to File an Amended Answer with Amended Affirmative Defenses
  [ECF No. 80]. Indeed, the whole point of setting the amended pleadings deadline after the deadline
                                                    2
Case 0:19-cv-60487-RKA Document 157 Entered on FLSD Docket 06/04/2020 Page 3 of 6



         Youngblood has also established that leave to amend is warranted under the “justice so

  requires” test. See FED. R. CIV. P. 15(a). Under Rule 15(a), courts may deny a motion for leave to

  amend only when there is a “substantial reason to deny leave.” See Acya, 2020 WL 2513105, at

  *3–*4; see also Fla. Evergreen Foliage v. E.I. DuPont De Nemours & Co., 470 F.3d 1036, 1041

  (11th Cir. 2006) (“Unless a substantial reason exists to deny leave to amend, the discretion of the

  District Court is not broad enough to permit denial.” (quoting Shipner v. E. Air Lines, Inc., 868

  F.2d 401, 407 (11th Cir.1989))). The Eleventh Circuit has explained that a motion for leave to

  amend may be denied where a court finds: (1) “undue delay,” (2) “undue prejudice,” or (3) “futility

  of the amendment.” Id.

         None of these three “substantial reasons” applies here.2 First, Youngblood did not unduly

  delay the filing its Motion for Leave to Amend. As Youngblood explains, on October 10, 2019—

  one week after Youngblood filed its initial Answer and Affirmative Defenses—Solu-Med advised

  Youngblood that it would be challenging some of the affirmative defenses. See Motion for Leave

  to Amend ¶¶ 5–6. For the next two months, the parties tried to come to some agreement on a set

  of (acceptable) amended affirmative defenses. Id. ¶¶ 7–12. When these negotiations failed—and

  after Solu-Med filed, on December 20, 2019, a Motion to Strike Affirmative Defenses—

  Youngblood promptly (fourteen days later) submitted its Motion for Leave to File an Amended

  Answer with Amended Affirmative Defenses. Id. ¶¶ 13–14. On these facts, the Court finds that

  Youngblood negotiated with Solu-Med diligently and without undue delay. The Court will not

  punish Youngblood for attempting to resolve this matter privately with Solu-Med before bringing



  for initial pleadings is to permit—encourage, even—the parties to engage in a meaningful back-
  and-forth on the viability of their pleadings.
           Second, it does not seem fair to say that Youngblood failed to act diligently solely because
  it failed to craft its Answer and Affirmative Defenses perfectly on its first try.
  2
    And Solu-Med has offered no other reason to deny leave.
                                                   3
Case 0:19-cv-60487-RKA Document 157 Entered on FLSD Docket 06/04/2020 Page 4 of 6



  the issue before the Court. See, e.g., Kenkel v. Hertz Corp., 2017 WL 10900094, at *1 (M.D. Fla.

  Dec. 15, 2017) (finding good cause for 70-day delay because “the parties were engaged in

  mediation and hoped to resolve their issues”).3

         Second, and in any event, leave to amend will result in no prejudice to Solu-Med. The

  Court is hereby reopening discovery for sixty days for the (limited) purpose of allowing Solu-Med

  to subject Youngblood’s amended affirmative defenses to scrutiny. So, while the parties quarrel

  over whether Solu-Med knew—or should have known—that the amended affirmative defenses

  were a part of this case from the beginning,4 Solu-Med will now have a full opportunity to conduct

  discovery on the viability of these defenses. See, e.g., Prams Water Shipping Co., Inc. v. Salco

  Shipping Corp., 2013 WL 12380658, at *3 (S.D. Fla. Feb. 8, 2013) (“Nor does the possible need

  for additional discovery mandate a finding of prejudice. Should Plaintiff not have adequate time

  to conduct discovery, it may petition the Court for an extension.”); Ruby Tuesday, Inc. v.

  Emmanuel Sheppard & Condon PA, 2010 WL 11527306, at *1 (N.D. Fla. Mar. 19, 2010)

  (responding to a party’s argument that an amendment would result in undue prejudice by extending

  the discovery deadline by 60 days).5



  3
    Solu-Med suggests that Youngwood acted in “bad faith” by failing to disclose its amended
  affirmative defenses until December 11, 2020. See Response to Motion for Leave to Amend at 5.
  But, on this record, the Court finds precious little evidence to support Solu-Med’s accusation.
  4
    Compare Response to Motion for Leave to Amend at 3 (claiming to have been “blindsided” by
  Youngwood) with Reply in Support of Motion for Leave to Amend at 2 (claiming that Solu-Med
  “has been on notice . . . from the very beginning of this case”).
  5
    Solu-Med complains that it did not have Youngwood’s amended affirmative defenses in hand
  when the parties deposed Amazzia and Youngwood’s corporate representatives. From this, Solu-
  Med jumps to its conclusion that allowing the amended affirmative defenses would result in
  “irreparable injury.” See Response for Motion for Leave to Amend at 4–6. But Solu-Med does not
  explain why any prejudice that might have resulted from this alleged “blindside” could not be
  ameliorated by further deposition questioning or other discovery. The closest Solu-Med gets to
  explaining why additional discovery would be inadequate is when it speculates that Amazzia might
  try to avoid a second deposition by seeking a protective order from a California court—a result,
  Solu-Med insists, this Court will be unable to remedy. See Response to Motion for Leave to Amend
                                                    4
Case 0:19-cv-60487-RKA Document 157 Entered on FLSD Docket 06/04/2020 Page 5 of 6



          Third, the proposed affirmative defenses are not futile. “Leave to amend should not be

  denied on the ground of futility unless the proposed amendment is clearly insufficient or frivolous

  on its face.” Carril v. James River Ins. Co., 2020 WL 2129568, at *1 (S.D. Fla. May 5, 2020)

  (cleaned up) (quoting Montes v. M & M Mgmt. Co., 2015 WL 11254703, at *1 (S.D. Fla. May 12,

  2015)). In support of its view that the affirmative defenses are futile, Solu-Med directs the Court

  to its Motion for Summary Judgment. See Response to Motion for Leave to Amend at 7–8. But

  the two standards are not at all the same. Solu-Med may be right, in other words, that the amended

  affirmative defenses will (ultimately) fail. But those defenses do not now appear to be “clearly

  insufficient or frivolous on [their] face.” In any case, the sufficiency of the defenses is a question

  best left for summary judgment on a full record and with the benefit of complete briefing—rather

  than on the cursory treatment provided here. See, e.g., Veal v. Crown Auto Dealerships, Inc., 2005

  WL 8160209, at *1 n.3 (M.D. Fla. May 26, 2005) (“Defendant’s argument that at least one of the

  named Plaintiff’s claims is futile . . . is better suited for a motion to dismiss or motion for summary

  judgment . . . .”).

          Finally, each side (frivolously) asks the Court to sanction the other: Solu-Med claims that

  it is entitled to attorney’s fees and costs for Youngblood’s failure to comply with the Court’s

  Scheduling Order, while Youngblood says that Solu-Med should be sanctioned for

  misrepresenting certain facts in its briefing. But Youngblood did not violate the Court’s

  Scheduling Order. And there is no evidence that Solu-Med made any purposeful misrepresentation

  in its briefing. To be sure, the parties disagree about the facts—but that is not the same thing as




  at 4. But, even were Amazzia to persuade a California court to ignore this Court’s specifically-
  enunciated intention—which, to be clear, is that Amazzia’s corporate representative should be
  deposed again on the limited questions raised in the amended affirmative defenses—Solu-Med
  could always move to exclude Amazzia’s trial testimony, in whole or in part, on that basis.
                                                    5
Case 0:19-cv-60487-RKA Document 157 Entered on FLSD Docket 06/04/2020 Page 6 of 6



  lying.

           2. In light of the Court’s ruling on the Motion for Leave to Amend, the remaining

              motions—Youngblood’s Motion for Summary Judgment [ECF No. 108];

              Youngblood’s Motion in Limine [ECF No. 110]; Solu-Med’s Motion for Summary

              Judgment [ECF No. 105]; and Solu-Med’s Motion in Limine [ECF No. 106]—are

              DENIED without prejudice. The Court will, through an amended scheduling order,

              set new deadlines for, among other things, the summary judgment briefing.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 4th day of June 2020.




                                                      __________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE

  cc:      counsel of record




                                                 6
